Exhibit 10.11

EMPLOYMENT AGREEMENT

This Agreement is made this 21st day of November, 2006, by and between Fiserv,
Inc., on behalf of itself and its subsidiaries and affiliates (“Company”) and
Rahul Gupta (“Employee”).

WHEREAS, the Company wishes to assure itself of the services of Employee for the
period provided for in this Agreement;

WHEREAS the Employee desires to enter into an agreement to provide for his
employment with the Company upon the terms provided in this agreement;

WHEREAS the Company’s information, including but not limited to its technology,
products, intellectual property, customer lists, customer information, and its
methods of doing business have been developed by the Company at considerable
expense over a number of years, and are of considerable economic value to the
Company;

WHEREAS Company wishes to assure itself that Employee will keep in confidence
and not disclose any information disclosed to him by the Company during the term
that he or she is employed by Company;

WHEREAS Company further wishes to assure itself that Employee will not compete
with the Company during or for a reasonable period of time after the termination
of his employment; and

WHEREAS Employee is willing to agree not to so compete with Company;

NOW THEREFORE, in consideration of the premises set forth herein and intending
to be legally bound, the parties hereto agree as follows:

1.    The Company agrees to employ Employee, and Employee agrees to be employed
by the Company. During his employment, Employee agrees to serve as Group
President with such further responsibilities and duties commensurate with such
position as contemplated by the Company’s by-laws and reasonably implemented by
the Board of Directors and Employee’s Direct Supervisor (as hereinafter defined)
subject to the further terms and conditions of this Agreement. As of September
1, 2007, Employee agrees to work at the Company’s offices in Brookfield,
Wisconsin. Prior to September 1, 2007, Employee will conduct his duties from
Phoenix, Arizona or travel to the Company’s offices at Brookfield, Wisconsin
from time to time as needed at the Company’s expense. The Company will pay
Employee’s relocation expenses in accordance with its standard executive
relocation reimbursement program regardless of whether Employee relocates his
residence before or after September 1, 2007, subject, however, to the provisions
of Section 6(c)(iv). Employee agrees to accumulate stock ownership in the
Company at a minimum level of three times the value of his salary, no later than
the fifth anniversary of the date hereof.

2.    The term of this Agreement shall begin on the date first written above and
shall continue until terminated by either party upon written notice to the other
party (“Term”).



--------------------------------------------------------------------------------

3.    Employee hereby represents that he or she is free and able to enter into
this Agreement with Company and that there is no reason, known or unknown, which
will prevent his performance of the terms and conditions contained in this
Agreement. In the event that this representation is not correct, Employee agrees
to indemnify and hold the Company harmless from and against any claim made by
another employer or company.

4.    During the Employment Term, Employee shall devote substantially his full
business time, faithfully, conscientiously and to the best of his ability to the
advancement of the interests of the Company and to the discharge of the
responsibilities and offices held by him. Employee shall not engage in any other
business activity, whether or not pursued for pecuniary advantage, except as may
be approved in advance by the Company, provided, however, that the foregoing
shall not prohibit or limit Employee from participating in civic, charitable or
other not-for-profit activities or to manage personal passive investments,
provided that such activities do not materially interfere with Employee’s
services required under this Agreement and do not violate the Code of Conduct or
other corporate policies of Fiserv. Employee hereby acknowledges that he or she
has read Fiserv’s Code of Conduct in effect as of the date hereof, attached
hereto as Exhibit A, and agrees that he or she will comply with such Code of
Conduct and other Fiserv corporate policies regarding activities in the
workplace, as they may be amended from time to time, in all material respects.
Receipt of payments from former employers including Fidelity Investments and
eFunds Corporation for past services that require no ongoing obligations of
Employee shall not constitute a violation of the Code of Conduct.

5.    For all services to be rendered by Employee in any capacity during the
term of this Agreement, the Company shall pay or cause to be paid to Employee
and shall provide or cause to be provided to him the following:

(a)        An annual salary at a minimum rate of $400,000 per year, commencing
on his first day of employment, which is expected to be December 18, 2006,
payable in accordance with the normal payroll practices and schedule of the
Company. Beginning in February 2008 and thereafter, the Employee’s direct
supervisor (“Direct Supervisor”) will determine Employee’s salary at a level at
least equal to Employee’s salary in the previous year. To that end, Employee’s
Direct Supervisor will review annually the performance of Employee. The term
“salary” shall not include any payment or other benefit that is denominated as
or is in the nature of a bonus, incentive payment, commission, profit-sharing
payment, retirement or pension accrual, insurance benefit, other fringe benefit
or expense allowance, whether or not taxable to Employee as income.

(b)        In addition to the salary provided above, beginning on January 1,
2007 and thereafter, Employee shall be entitled to participate in the Management
Bonus Plan or other incentive compensation program, as offered by the Company
from time to time for senior executives of the Company. For the calendar year
2007, Employee will have a target bonus of 50% of annual salary ($200,000) with
an opportunity to achieve a maximum bonus of 75% of annual salary ($300,000), to
be paid no later than March 15, 2008, according to the Company’s usual practice.
If Employee shall not be employed by

 

2



--------------------------------------------------------------------------------

the Company on the date of payment of any incentive compensation hereunder,
Employee shall not be entitled to any portion of any payment under the
Management Bonus Plan or other incentive compensation program.

(c)       In recognition of performance during 2006, the Company shall pay to
Employee a one-time bonus in the amount of $200,000. Such bonus will be payable
in March 2007.

(d)       The Employee shall receive equity in the Company (each a “Stock
Program”) as follows:

    (i)        As of the date of commencement of employment by Employee
hereunder, Fiserv shall grant to Employee pursuant to the terms of the Fiserv,
Inc. Stock Option and Restricted Stock Plan (the “Stock Option and Restricted
Stock Plan”), an option to purchase 15,000 shares of Common Stock, $.01 par
value, of Fiserv (“Fiserv Common Stock”). The exercise price of such options
shall equal the fair market value of Fiserv Common Stock as determined under the
terms of the Stock Option and Restricted Stock Plan on the date of commencement
of employment hereunder. Such options shall vest over a four-.year period, with
1/3 of such options vesting on each of the second, third and fourth anniversary
dates of the date of grant.

    (ii)        On the date of commencement of employment hereunder, Employee
shall receive 6,950 shares of restricted stock under the terms of the Stock
Option and Restricted Stock Plan and the restricted stock agreement covering
such shares of restricted stock. Such options shall vest on the fourth
anniversary of the date of the commencement of employment hereunder.

    (iii)        To the extent Employee shall thereafter be eligible to
participate in the Fiserv Senior Managers and Senior Professionals Stock Option
and Restricted Stock Program, options granted thereunder may be subject to
participation levels and vesting schedules not commensurate with Employee’s
position and may be determined in connection with Employee’s annual performance
evaluation and granted annually during the Employment Term. All stock options or
restricted stock granted or issued hereafter will be subject to the terms of the
Stock Option and Restricted Stock Plan as it may be amended from time to time
and of the specific stock option or restricted stock agreement pursuant to which
any such stock options or restricted stock may be granted or issued from time to
time.

The terms of the specific stock option or restricted stock agreement pursuant to
which stock options or restricted stock may be granted or issued hereunder shall
govern treatment of such stock options or restricted stock in the event of the
death or disability (as defined in any such agreement) of Employee. Such options
will also have vesting and other terms as specified in the stock option
agreement covering such stock options, which may be different than other
employees of Fiserv.

 

3



--------------------------------------------------------------------------------

(e)        Employee shall receive an equity award in the amount of $500,000, in
accordance with the regular practices of the Company and the guidelines
established by the Board of Directors of the Company to be made no later than
March 31, 2007 when other similarly situated executives of the Company are
awarded such equity. A minimum of 75% of the value of the equity award will be
allocated to stock options under the Stock Option and Restricted Stock Plan.
Vesting of such equity award will follow normal guidelines for similarly
situated executives of the Company, established by the Board of Directors of the
Company at the time.

(f)        In addition to the salary and incentive compensation provided above,
Employee shall be entitled to participate in any employee benefit plans, welfare
benefit plans, retirement plans, and other fringe benefit plans from time to
time in effect for senior executives of the Company generally; provided,
however, that such right or participation in any such plans and the degree or
amount thereof shall be subject to the terms of the applicable plan documents,
generally applicable Fiserv policies and to action by the Board of Directors of
Fiserv or any administrative or other committee provided in or contemplated by
such plan, it being mutually agreed that this Agreement is not intended to
impair the right of any committee or other group or person concerned with the
administration of such plans to exercise in good faith the full discretion
reposed in them by such plans.

(g)        Employee shall be entitled to a minimum of four (4) weeks paid
vacation in accordance with the Company’s standard vacation policies.

(h)        All compensation or other benefits payable or owing to Employee
hereunder shall be subject to withholding taxes and other legally required
deductions pursuant to federal, state or local law.

6.   Employee’s employment hereunder shall terminate under the following
circumstances:

(a)        In the event Employee dies, this Agreement and the Company’s
obligations under this Agreement shall terminate as of the end of the month
during which his death occurs.

(b)        If Employee, due to physical or mental illness, becomes so disabled
as to be unable to perform substantially all of his duties, and employment would
terminate according to the benefit plans and policies of the Company.

(c)        Employee’s employment may be terminated for cause, effective
immediately upon written notice to Employee by the Company that shall set forth
the specific nature of the reasons for termination. Only the following acts or
omissions by Employee shall constitute “cause” for termination:

 

4



--------------------------------------------------------------------------------

    (i)         dishonesty or similar serious misconduct, directly related to
the performance of Employee’s duties and responsibilities hereunder, which
results from a willful act or omission and which is injurious to the operations,
financial condition or business reputation of the Company;

    (ii)        Employee being named as a defendant in any criminal proceedings,
and as a result of being named as a defendant, the operations, financial
condition or reputation of the Company are materially injured or Employee is
convicted of a crime;

    (iii)       Employee’s drug or alcohol use in violation of any Company
policy or which materially impairs the performance of his duties and
responsibilities as set forth herein;

    (iv)       in the sole discretion of the chief executive officer of the
Company, failure by Employee to relocate his residence to the Brookfield,
Wisconsin area by September 1, 2008;

    (v)        substantial, continuing willful and unreasonable inattention to,
neglect of or refusal by Employee to perform Employee’s duties or
responsibilities under this Agreement;

    (vi)        willful and intentional violation of a material provision of the
Fiserv Code of Conduct, as it may be amended from time to time, or other Fiserv
corporate policies regarding activities in the workplace in effect at the time;
or

    (vii)      any other willful or intentional breach or breaches of this
Agreement by Employee, which breaches are, singularly or in the aggregate, not
cured within 30 days of written notice of such breach or breaches to Employee
from the Company.

(d)        Employee’s employment may be terminated by the Employee by written
notice to the Company and Employee’s Direct Supervisor in the event of a
material breach by the Company of any of the provisions of this Agreement,
provided, however, that the Company shall have been given notice at least 30
days in advance of the anticipated termination date and an opportunity to cure
any such event of a material breach. In the event of termination pursuant to the
first sentence of this subsection (d), Employee shall be entitled to receive
termination benefits in accordance with subsection (f) below. If Employee
terminates his employment for reasons other than those enumerated in the first
sentence of this subsection (d), he or she shall not be entitled to termination
benefits described in subsection (f) below.

(e)        Employee’s employment may be terminated at the election of the
Company upon written notice to Employee by the Company at any time for the
convenience of the Company.

 

5



--------------------------------------------------------------------------------

(f)        If Employee’s employment is terminated by the Company for any reason
other than as specified in subsection (a), (b) or (c) above or if terminated by
Employee pursuant to the first sentence of subsection (d) above, subject to
execution by Employee of a general release in favor of the Company, Employee
shall be entitled to:

    (i)        receive a lump sum equal to twelve months of salary, at the
salary rate in effect immediately prior to the notice of termination,

    (ii)       equity awards pursuant to Section 5(d)(i) and 5 (d)(ii) above
shall immediately vest and Employee shall have 30 days from the date of
termination to exercise any options;

    (iii)      the benefit of additional vesting of any options or shares of
restricted stock granted to Employee pursuant to any Stock Program as though the
Employee had been employed for the additional twelve-month period; and

    (iv)      reimbursement by the Company to the Employee for any expenses
incurred by the Employee for payment of COBRA premiums for one (1) year
following the date of termination of his employment, or until the Employee
obtains health care coverage through subsequent employment, whichever is
earlier.

Except as specified in Section 6(f)(i), any payment under this subsection
(f) shall be paid in equal monthly installments for a period of twelve months,
beginning in the first full month following the month in which the employment is
terminated, and shall be subject to withholding taxes and other legally required
deductions. Notwithstanding the foregoing, to the extent a payment under this
subsection (f) is treated as nonqualified deferred compensation under Internal
Revenue Code Section 409A, if Employee is a specified employee of the Company
within the meaning of Section 409A at the time of his termination of employment,
no payment shall be made to the Employee under this subsection (f) until the
date that is six (6) months after the termination of his employment, at which
time the accumulated payments under this subsection (f) shall be made in a lump
sum to Employee. All other incentive compensation and benefits being received by
Employee shall cease upon termination of employment, subject to applicable law.

7.    The Employee Confidential Information and Development Agreement of the,
attached hereto as Exhibit B is hereby incorporated herein by reference.
Employee hereby confirms that he or she is bound by its terms. Such confidential
information is understood to include, without limitation, products, technology,
intellectual property, customer lists, prospect lists and price lists, or any
part of such items, and any information relating to Company’s method and
technique used in servicing its customers.

 

6



--------------------------------------------------------------------------------

8.

 

(a)

For purposes of this Section 8, the following definitions apply:

 

 

(i)

“Customer” means any person, association or entity: (1) for which Employee has
directly performed services, (2) for which Employee has supervised others in
performing services, or (3) about which Employee has special knowledge as a
result of his employment with the Company, during all or any part of the
twenty-four (24) month period ending on the date of the termination of his
employment with the Company.

 

 

(ii)

“Competing Product or Service” means any product or service which is sold in
competition with, or is being developed and which will compete with, a product
or service developed, manufactured, or sold by the Company. For purposes of this
Agreement, “Competing Products or Services” are limited to products and/or
services for which Employee participated in the development, planning, testing,
sale, marketing or evaluation of on behalf of the Company in or during any part
of the last twenty-four (24) months of his employment with the Company, or for
which Employee supervised one or more Company employees, units, divisions or
departments in doing so.

 

 

(iii)

“Special Knowledge” means material, non-public information about a person,
association or entity that Employee learned as a result of his employment with
the Company and/or the Company’s client development or marketing efforts during
all or any part of the last twenty-four (24) months of his employment with the
Company.

(b)    Employee agrees that the Company’s customer contacts and relations are
established and maintained at great expense. Employee further agrees that, as an
employee of the Company, he or she will have unique and extensive exposure to
and contact with the Company’s customers and employees, and that he or she will
have had the opportunity to establish unique relationships that would enable him
to compete unfairly against the Company. Moreover, Employee acknowledges that he
or she will have had unique and extensive knowledge of the Company’s trade
secret and confidential information, and that such information, if used by him
or others, would allow him or others to compete unfairly against the Company.
Therefore, in consideration of the compensation and benefits paid to him
pursuant to this Agreement, Employee agrees that, for a period of twelve months
after the date of the termination of his employment, Employee will not, either
on his own behalf of on behalf of any other person, association or entity:

(i)        Contact any Customer for the purpose of soliciting or inducing such
client to purchase a Competing Product or Service;

 

7



--------------------------------------------------------------------------------

(ii)        Solicit an employee of the Company to terminate his employment with
the Company;

(iii)        Become financially interested in, be employed by or have any
connection with, directly or indirectly, either individually or as owner,
partner, agent, employee, consultant, creditor or otherwise, except for the
account of or on behalf of the Company, or its affiliates, in any business or
activity listed on Exhibit C, or any affiliate, successor or assign of such
business or activity or any other business enterprise that engages in
substantial competition with the Company or any of its subsidiaries in the
business of providing management solutions to the financial industry; provided,
however, that Employee, with prior permission from the Company, such permission
not to be unreasonably withheld, may seek employment in a business or activity
listed in Exhibit C so long as the employment is not in an area that provides a
Competing Product or Services and provided further that nothing in this
Agreement shall prohibit Employee from owning publicly traded stock or other
securities of a competitor amounting to less than one percent of such
outstanding class of securities of such competitor; or

(iv)        Become an owner, partner, director or officer of a company that
develops, sells or markets a Competing Product or Service.

(c)     Notwithstanding any other provision of this Agreement, this Section 8:

(i)        Shall not bar Employee from all employment. Employee warrants and
agrees that there are ample employment opportunities that he or she could fill
following his employment with the Company, in his field of experience, without
violating this Agreement;

(ii)        Shall not bar Employee from performing clerical, menial or manual
labor;

(iii)        Shall not prohibit Employee from investing as a passive investor in
the capital stock or other securities of a publicly traded corporation listed on
a national security exchange.

9.    Employee acknowledges and agrees that compliance with this Agreement is
necessary to protect the Company, and that a breach of this Agreement will
result in irreparable and continuing damage to the Company for which there will
be no adequate remedy at law. Employee hereby agrees that in the event of any
such breach of this Agreement, the Company, and its successors and assigns,
shall be entitled to injunctive relief and to such other and further relief as
is proper under the circumstances. Employee further agrees that, in the event of
his intentional breach of this Agreement, the Company shall be entitled to
recover the value of any amounts previously paid or payable to Employee pursuant
to Section 5(b) hereof and of any Stock Program. Employee understands and agrees
that the losses incurred by the Company as a result of such breach of this
Agreement would be difficult or impossible to calculate, as they are based on,
among other things, the value of the knowledge and information gained by the
Employee at the expense of the Company, but that the actual value exceeds the
amounts paid or

 

8



--------------------------------------------------------------------------------

payable to Employee pursuant to Section 5(b) and any Stock Program. Accordingly,
the amount paid or payable to Employee pursuant to Section 5(b) and any Stock
Program herein represents the Employee’s agreement to pay and the Company’s
agreement to accept as liquidated damages, and not as a penalty, such amount for
any such Employee breach. Employee and the Company hereby agree to submit
themselves to the jurisdiction of any Court of competent jurisdiction in any
disputes that arise under this Agreement.

10. Employee agrees that the terms of this Agreement shall survive the
termination of his employment with the Company.

11. This Agreement shall be governed by and construed in accordance with the
laws in the State of Arizona.

12. The language used in this Agreement will be deemed to be the language chosen
by the parties to express their mutual intent. In the event an ambiguity or
question of intent or interpretation arises, this Agreement will be construed as
if drafted jointly by the parties and no presumption or burden of proof will
arise favoring or disfavoring any party by virtue of the authorship of any
provisions of this Agreement.

13. THE EMPLOYEE HAS READ THIS AGREEMENT AND AGREES THAT THE CONSIDERATION
PROVIDED BY THE COMPANY IS FAIR AND REASONABLE AND FURTHER AGREES THAT GIVEN THE
IMPORTANCE TO THE COMPANY OF ITS CONFIDENTIAL AND PROPRIETARY INFORMATION, THE
POST-EMPLOYMENT RESTRICTIONS ON THE EMPLOYEE’S ACTIVITIES ARE LIKEWISE FAIR AND
REASONABLE.

14. If any provision of this Agreement shall be declared illegal or
unenforceable by a final judgment of a court of competent jurisdiction, the
remainder of this Agreement, or the application of such provision in
circumstances other than those as to which it is so declared illegal or
unenforceable, shall not be affected thereby, and each remaining provision of
this Agreement shall be valid and be enforceable to the fullest extent permitted
by law.

15. No term or condition of this Agreement shall be deemed to have been waived,
nor shall thereby create any estoppel against the enforcement of any provision
of this Agreement, except by written instrument of the party charged with such
waiver or estoppel. No such written waiver shall be deemed a continuing waiver
unless specifically stated therein, and each such waiver shall operate only as
to the specific term or condition for the future or as to any act other than
that specifically waived.

16. No term or provision or the duration of this Agreement shall be altered,
varied or contradicted except by a writing to that effect, executed by
authorized officers of the Company and Fiserv and by Employee, and in compliance
with Internal Revenue Code Section 409A.

 

--------------------------------------------------------------------------------

 

9



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned have hereunto set their hands.

 

EMPLOYEE:

 

   

FISERV, INC.:

 

/s/ RAHUL GUPTA

   

By

 

/s/ Jeffery W. Yabuki

EMPLOYEE

     

Jeffery W. Yabuki

RAHUL GUPTA

     

President and Chief Executive Officer

Printed Name

     

Title

 

Date:

 

Nov. 21, 2006

     

Date:

 

11-22-06

 

10